significant index no department of the treasury internal_revenue_service waenmeron vez - tak exempt and government entities division nov set er a t p this letter constitutes notice that with respect to the c plan we have granted a waiver of the minimum_funding_standard for the plan_year ending cine _ the c plan merged into the merged plan effective as of the close of business on this conditional waiver for the plan_year ending granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted ee has been the company has an ieee fiscal_year and has experienced net losses in each of its last six fiscal years on date the company and three of its wholly owned subsidiaries filed voluntary petitions for reorganization under chapter of the federal bankruptcy laws on date two months later than originally planned the company emerged from bankruptcy through a plan in which its debt and interest costs were substantially reduced in addition the company continued implementing a plant rationalization and overhead reduction program as well as certain lean manufacturing and strategic sourcing initiatives shortly before its emergence from the company is a manufacturer of product bankruptcy the cost of its primary raw material spiked upward to an amount approximately twice that of historical levels and has remained at that increased the resultant increased expense in raw materials along with the costs amount associated with the two month delay in the company's emergence from bankruptcy has resulted in a short -term liquidity crisis for the company the company has a substantial market presence in the sale and manufacture of product and forecasts a return to profitability in fiscal lj and a return to positive cash flows in fiscal even after the impact of the required pension payments including the amortization of the waived amounts a the value of the assets of the c plan was equal to of the as of plan’s current_liability because the prospects for recovery are uncertain and because the plan is under-funded we are granting this waiver subject_to the following conditions the contributions required to satisfy the minimum fundin merged plan for the plan years nin a shall be timely made within the meaning of sec_412 of the code without waivers being granted for such years -_--_ or stand rthe the waiver of the minimum_funding_standard for the c plan for the plan_year _ shall be secured within sixty days of the date of ended this letter in a manner acceptable to the pension_benefit_guaranty_corporation pbgc the pbgc shall be reimbursed by the company for any costs associated with getting the security in place such as appraisals outside legal work etc lf these conditions are not satisfied this waiver is retroactively null and void you agreed to these conditions in a letter dated date which was transmitted by facsimile your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent ee the date of this when filing form_5500 for the plan_year ending letter should be entered on schedule b actuarial information a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file a copy of this letter is also being sent to the manager employee_plans classification in be furnished to the enrolled_actuary for the plan if you have any questions on this ruling letter please contact a acopy of this letter should sincerely carol d gold director employee_plans
